Citation Nr: 1146351	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability (psychiatric/mental disorder, to include bipolar disorder).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1992 through September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  


FINDINGS OF FACT

1.  The RO denied service connection for a mental disorder, to include bipolar disorder, in January 2006.  The Veteran was notified of this decision that same month and did not appeal.

2.  Evidence received since the denial of service connection for a mental disorder, to include bipolar disorder, does not raise a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The January 2006 rating determination denying service connection for a mental/psychiatric disorder, to include bipolar disorder, became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a mental/psychiatric disorder, to include bipolar disorder, has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 

3.  The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2006 rating determination, the RO denied service connection for a psychiatric disorder, to include bipolar disorder.  The Veteran was notified of this that same month and did not appeal.  Thus, the decision became final.  

In denying service connection, the RO noted that service connection was denied because this condition neither occurred nor was caused by service.  The RO noted that service records from 1992 to 1996 did not show complaints, symptoms, findings, or a diagnosis of bipolar disorder, or any other acquired psychiatric disorder subject to service connection.  The RO observed that post-treatment records showed the first psychiatric visit in March 1999, approximately 2.5 years after service due to grief reaction (loss of mother - an event not connected with service).  Later records noted depression or bipolar disorder, especially in 2005.  The RO observed that the September 2005 VA examiner diagnosed the Veteran as having bipolar disorder, but could not link this to military service, even after a review of the claims folder.  The RO indicated that since the service records did not show bipolar disorder, or related symptoms or complaints, and the VA examiner did not link this condition to service, the claim had to be denied.  

Evidence received subsequent to the January 2006 rating determination includes VA and private treatment records, records from the Social Security Administration, the results of VA examinations performed for other claimed disorders, and statements from the Veteran as to his beliefs about the etiology of his current psychiatric disorder and its relation to his period of service.  

The VA treatment records added to the claims folder, as well as the results of VA examinations performed in conjunction with other disability claims, continue to diagnose the Veteran as having various psychiatric decoders, to include recurrent major depressive disorder, bipolar disorder, depressive disorder, NOS, and polysubstance abuse.  These diagnoses were noted at the time of the prior denial.  These records also do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have a psychiatric disorder related to his period of service.  There was never a finding that the Veteran did not have the disability at issue, therefore, recent treatment for this problem does not provide a basis to reopen the claim.  

As to the Veteran's statements, the Board notes that he continues to maintain that the current psychiatric disorder is related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value (the Veteran's contention that this disability is related to service is simply not "new" as he made such a claim when he first filed).  The Board does note that the Veteran, in a May 2007 statement, made reference to witnessing another soldier being killed.  However, in all other statements received from the Veteran, including his subsequent notice of disagreement and his substantive appeal, the Veteran made no mention of the incident.  Moreover, the Veteran did not provide the name of the soldier who was killed or the period of time in which the incident was supposed to have occurred.  There was also no reference to such incident in any treatment records that have been associated with the claims folder.  This statement is simply not a material basis to reopen the claim as nothing indicates that this event, even if the Board assumes it is true, caused the Veteran's current problem.

As to the Social Security disability evaluation records, the Board notes that while the Veteran was found to be disabled for Social Security disability purposes as of April 28, 2006, with a primary diagnosis of affective mood disorder and a secondary diagnosis of organic mental disorder (chronic brain syndrome) there is no evidence provided of link between any of the Veteran's psychiatric disorders and his period of service many years ago.  Once again, the existence of the disability, or the nature and extent of the problem, is not the issue before the Board at this time. 

The Board also notes that the Veteran's representative, in his September 2010 argument, noted the report of medical history dated in August 1993, wherein the Veteran checked the "yes" box when asked if he had depression or excessive worry.  The Board notes that this record was available at the time of the prior denial and was reviewed in conjunction with the claim and is not new.  

The Board also notes that the Veteran's representative has indicated that the September 2005 VA examiner did not offer an opinion as to the etiology of the Veteran's diagnosed bipolar disorder.  The Board observes that this opinion was available to the RO and was referenced by the RO in the January 2006 rating determination, when the claim was initially denied.  

Overall, the Board finds that the newly received evidence does not relate to the unestablished element of a nexus between any current psychiatric disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). 

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

Service connection has been established for the following disabilities: left knee arthralgia, rated as 10 percent disabling; left great toe hallux valgus, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling. 

The Veteran underwent a VA examination in March 2009 to determine the severity of his service-connected disabilities, namely his left knee and left toe.  The examiner noted that the Veteran last worked as a telemarketer in 2006.  The Veteran stated that his left knee did not affect his ability to work unless he worked security and was not able to climb up and down stairs when doing security checks.  Physical examination performed at that time revealed that the Veteran had range of motion from 0 to 140 degrees, with no instability.  Range of motion remained the same after three repetitions.  

With regard to the left toe, the Veteran had no evidence of abnormal shoe wear pattern, calluses, or skin breakdown.  The first MTP joint was enlarged, tender, and slightly erythematous, consistent with a hallux valgus bunion.  Range of motion for the MTP joint was from 0 to 70 degrees, normal being 80; 0 to 90 degrees for the PIP joint, normal being 90; and 0 to 80 degrees for the DIP joint, normal being 80 degrees.  Range of motion did not change with repetitive use.  The examiner stated that the Veteran's condition did not prevent him from working.  

While the Board notes that the Veteran was not afforded a VA examination as it relates to his tinnitus, the Veteran has not complained nor have there been any findings that his service-connected tinnitus causes interference with employment.  

The Board does note that the Veteran has been found to be disabled for Social Security disability benefits purposes.  However, the primary and secondary diagnoses, as noted above, are for psychiatric illnesses, for which service connection is not currently in effect.  In effect, the SSA finding provide evidence against this Veteran's claim that it is his service connected disabilities that cause his unemployment.

In sum, the Board finds there is no objective evidence of record, such as medical records or personnel records from his former employers, showing the Veteran was unable to continue working or secure substantially gainful employment due to his service-connected disabilities.  The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which indicates some problems, but does not reveal a service-connected disability that causes the Veteran to be unable to work.  

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disabilities alone. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under 38 C.F.R. § 4.16(a) and (b), and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a November 2007 letter, the RO notified the Veteran that he had been previously denied service connection for a psychiatric disorder in January 2006.  The RO informed the Veteran of the reason for the previous denial.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.

The Board notes that the November 2007 letter also provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the November 2007 letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

As it relates to the TDIU claim, the Board notes that a February 2009 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the February 2009 letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  

The Veteran was also afforded a VA examination in March 2009 in conjunction with his TDIU claim.  The results of the examination are sufficient in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  The Veteran was scheduled for a hearing in Washington, D.C., but requested that the hearing be cancelled and the matter be decided based upon the evidence of record.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for a mental/psychiatric disorder, to include bipolar disorder, not having been received, the petition to reopen is denied.

Entitlement to TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


